DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a1) as being unpatentable by Lu (US 5,743,981).
Regarding claim 1, Lu (figures 1-3) discloses retroreflective sheeting comprising a retroreflective layer 14 having a first face bearing a plurality of retroreflective elements 18, the retroreflective elements having reflective surfaces suitable for retroreflecting incident light, the retroreflective sheeting having a back face layer 24 provided opposed to the first face of the retroreflective layer, the back face layer having attachment portions that are attached to the retroreflective elements (where 24 contacts 20 and 22), and a plurality of particles 34 arranged between the retroreflective elements and the back face layer, wherein voids 36 are formed between the retroreflective elements and the plurality of particles, and the particles are disposed in contact with the reflective surfaces (see figure).
Regarding claim 2, Lu (figures 1-3) further discloses that an average particle diameter da of the particles is at least a height h of the retroreflective elements or more (see figure).
Regarding claim 8, Lu (figures 1-3; col 6, lines 63-65) further discloses that the back face layer is formed of an adhesive.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 3-6 and 9-20  rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 5,743,981) as applied to claim 1 above, and further in view of Nippon (JP-H06-347621).
Regarding claim 3, Lu (figures 1-3) discloses all the claimed limitations except that an average particle diameter da of the particles is smaller than a height h of the retroreflective elements.  Within the same field of endeavor, Nippon (figure 1) discloses the teaching of similar retroreflective sheeting wherein an average particle diameter da of the particles 2 is smaller than a height h of the retroreflective elements (see figure).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the particles’ size for design purpose.
Regarding claims 4, 5, 9-12, 17 and 19, Nippon (figure 1) discloses the teaching of similar retroreflective sheeting wherein the plurality of particles 2 has a spherical shapes (see figure).  Lu in view of Nippon discloses all the claimed limitations except that a ratio da/h of the average particle diameter da of the particles to the height h of the retroreflective elements is 0.40 or more and 1.25 or less, and wherein a ratio np/nv of a number np of the plurality of particles to a number nv of valleys formed between the retroreflective elements adjacent to each other is 0.50 or more and 5.00 or less.  However, modifications such as changing the size or quantity of the particles is well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to changing the size or quantity of the particles for design purpose.
Regarding claims 6 and 13-16, Lu (figures 1-3) discloses all the claimed limitations except that the plurality of particles has a spherical shape.  Within the same field of endeavor, Nippon (figure 1) 
Regarding claim 18, Lu (col. 7, lines 6-7) further discloses that the retroreflective layer is a transparent resin comprising polycarbonate resin.
Regarding claim 20, Lu (col. 8, lines 10-16) further discloses a surface protective layer comprising polyester resin.  Lu does not specifically disclose the total transmittance of 80% or more.  However, such variable would be well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to select the appropriate transmittance leve for application-specific purpose.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 5,743,981) as applied to claim 1 above, and further in view of Bailey et al. (US 4,663,213).
Regarding claim 7, Lu (figures 1-3) discloses all the claimed limitations except that the back face layer includes a pigment.  Within the same field of endeavor, Bailey (figure 3) discloses the teaching of similar retroreflective sheeting wherein the back face layer 43 includes a pigment (see figure 3; col. 7, lines 26-36).  Therefore, it would have been obvious to one of ordinary skill in the art to pigment the back face layer for the purpose of improving brightness.

Response to Arguments
4.	Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Lu does not teach that the plurality of particles 34 are disposed contacting the reflective surfaces of the retroreflective elements 18.  The Examiner respectfully 

Other Information/Remarks
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
4/10/21